20-01198-jlg       Doc 99   Filed 02/02/21 Entered 02/02/21 17:35:58          Main Document
                                          Pg 1 of 1




                                                    February 2, 2021
Via ECF
Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court
One Bowling Green
New York, New York 10004


       Re:       National Events Holdings, LLC
                 Chapter 7
                 Case No.: 17-11556 (JLG) (Jointly Administered)
                 Our File No.: 067493.1


Honorable Sir:

        We are the attorneys for Kenneth P. Silverman, Esq., Chapter 7 trustee of National Events
Holdings LLC and its jointly administered debtors (the “Debtors”). We write to confirm that the
hearing scheduled on the Trustee’s motion to approve settlement with MYW Holdings LLC et
al. (Main Dkt. 796) will proceed as scheduled on February 9, 2021 at 10:00. Edward LoBello,
Esq., special counsel to the Trustee will conduct the hearing.

         All other matters associated with the Debtor’s bankruptcy cases and Silverman v. Nissen,
et al., (20-1198) will be adjourned to March 3, 2021 at 10:00. The Trustee will file an updated
status report on or before February 24, 2021.

                                                    Respectfully submitted,

                                                    s/David J. Mahoney

                                                    David J. Mahoney


cc:    Counsel to all defendants via ECF in Adv. Pro. No. 20-1198(JLG)




                                                                               DJM/2421714.1/067493
